In related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of the Family Court, Kings County (Lim, J.), dated January 11, 2008, which denied his motion to dismiss the proceedings.
Ordered that on the Court’s own motion, the notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see CPLR 5701 [c]); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
The father failed to establish that the proceeding was barred by the doctrine of collateral estoppel (see Kaufman v Eli Lilly & Co., 65 NY2d 449, 455-456 [1985]). Accordingly, the Family Court properly denied his motion to dismiss the proceedings (see CPLR 3211 [a] [5]).
The father’s remaining contentions are without merit. Motion by the petitioner Mercy First, inter alia, to dismiss an appeal from an order of the Family Court, Kings County, dated *617January 11, 2008, on the ground that the order is not appeal-able as of right. By decision and order on motion of this Court dated October 10, 2008, that branch of the motion which was to dismiss the appeal was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, and the papers filed in opposition thereto, and upon the submission of the appeal, it is,
Ordered that the branch of the motion which is to dismiss the appeal is denied. Mastro, J.E, Covello, Dickerson and Leventhal, JJ., concur.